      1:17-cv-02930-TLW           Date Filed 02/24/20     Entry Number 82       Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                      AIKEN DIVISION


LaKrystal Coats, as Personal Representative of
                                             ) C/A                1:17-2930-TLW
the Estate of Demetric Cowan,                )
                                             )
                Plaintiff,                   )
vs.                                          )
                                             )
Sidney Montgomery, Roy Murray, and Pamela    )
Osborne, all in their individual capacities, )
                                             )
                Defendants.                  )
                                             )
_________________________________________ )

                  The court having now been advised by counsel for the parties that this case has
settled,

           IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice. The dismissal hereunder shall be with prejudice if no action is taken within sixty (60)

days from the filing date of this Order.

           IT IS SO ORDERED.


February 24, 2020                                       s/Terry L. Wooten
Columbia, SC                                          Terry L. Wooten
                                                      Senior United States District Judge
